                                           Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         1075 MARKET STREET OWNERS'
                                   7     ASSOCIATION,                                       Case No. 19-cv-07313-SK

                                   8                    Plaintiff,
                                                                                            ORDER REGARDING MOTIONS TO
                                   9              v.                                        DISMISS
                                  10     THE UNITED STATES DEPARTMENT                       Regarding Docket Nos. 13, 15, 16, 19
                                         OF HEALTH & HUMAN SERVICES, et
                                  11     al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          This matter comes before the Court upon consideration of the motions to dismiss filed by

                                  15   Defendant City and County of San Francisco (the “City”) and by Episcopal Community Services

                                  16   of San Francisco (“ECS”) and Mercy Housing California (“Mercy”). Having carefully considered

                                  17   the parties’ papers, relevant legal authority, and the record in the case, and having had the benefit

                                  18   of oral argument, the Court hereby GRANTS the motions filed by the City, ECS, and Mercy for

                                  19   the reasons set forth below.

                                  20                                            BACKGROUND1

                                  21          Plaintiff 1075 Market Street Owners’ Association (“Plaintiff”) is challenging the decision

                                  22   to build the entrance to a planned urgent care medical clinic within a planned mix-use

                                  23   development at 1064 Mission Street on Stevenson Street. Plaintiff is the incorporated

                                  24   homeowner’s association for the owners and residents in the mix-use, residential and commercial

                                  25   building located at 1075 Market Street in San Francisco, California. (Dkt. No. 1 (Complaint), ¶

                                  26
                                              1
                                  27            These background facts are taken from the well-pled allegations in the Complaint, as well
                                       as documents for which the Court may take judicial notice and documents which are incorporated
                                  28   by reference in the Complaint. As discussed below, the Court grants Requests for Judicial Notice
                                       made by the City and ECS and Mercy pursuant to Federal Rule of Evidence 201.
                                             Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 2 of 30




                                   1   17.)

                                   2           This dispute centers on the placement of the entrance to the planned urgent care clinic,

                                   3   which has not yet been built. There is a joint venture between the United States Department of

                                   4   Health and Human Services (the “US Dept. HHS”), the City, ECS and Mercy to build 256 housing

                                   5   units at what is currently a parking lot. (Id., ¶ 18.) The United States owns or owned the land, and

                                   6   US Dept. HHS manages the land. (Id.) The US Dept. HHS has control over the terms for the

                                   7   development on the land. (Id.) Under the current plan, the entrance to the planned urgent care

                                   8   clinic will open on Stevenson Street, close to Plaintiff. (Id., ¶ 20.) Specifically, a residential

                                   9   entrance, the sole motor vehicle entrance to the garage, and commercial space for the building

                                  10   located at 1075 Market Street are located on Stevenson Street, across the street and partly down

                                  11   the block from the planned entrance to the planned urgent care medical clinic. (Id., ¶ 17 and Ex.

                                  12   1.)
Northern District of California
 United States District Court




                                  13           Plaintiff seeks in this litigation an Order requiring Defendants to move the entrance to the

                                  14   planned urgent care medical clinic from Stevenson Street to Mission Street, on the other side of

                                  15   the planned development and a street away from one of the entrances to the building at 1075

                                  16   Market Street. Plaintiff alleges that the planned urgent care medical clinic will provide opioid

                                  17   addiction treatment and mental health services and will “exacerbate an already serious,

                                  18   uncontrolled, and lawless open-air drug market on Stevenson Street.” (Id., ¶ 1.)

                                  19           Plaintiff makes clear that Plaintiff does not oppose the planned urgent care medical clinic

                                  20   but only the location of the planned entrance. (Id., ¶¶ 1-3.)

                                  21   A.      Project Planning Documents.
                                  22           In its application for the development, Mercy described the project as follows:

                                  23                  The project will consist of 105 studio units of affordable permanent
                                                      supportive housing dwelling for formerly homeless seniors and 153
                                  24                  studio dwelling units of affordable permanent supportive housing for
                                                      formerly homeless adults. There will be two one bedroom units for
                                  25                  staff persons to live onsite. . . . The building will be built as one
                                                      structure but have separate residential entries, community serving
                                  26                  spaces, property management offices and social services spaces, and
                                                      circulation. . . . The project will also include a Health Services Center
                                  27                  (HSC) which will include the Tom Waddell Urgent Care Clinic and
                                                      Street Medicine team and the San Francisco Homeless Outreach
                                  28                  Team (SF HOT). This 19,936 square foot space will be developed by
                                                                                          2
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 3 of 30



                                                      [Mercy] but eventually transferred to the [City]. The Health Services
                                   1                  Center will be co-operated by the [City’s] Department of Public
                                                      Health (DPH) and the Department of Homelessness and Supportive
                                   2                  Housing (HSH). The HSC will be directly accessed by clients and
                                                      staff from Stevenson Street with the ground floor of the clinic serving
                                   3                  clients with urgent care, dental, case management, benefits
                                                      counselling, and the 2nd floor having limited client access and largely
                                   4                  medical offices for DPH and the SF Hot team. The project will also
                                                      include an approximately 6,000 SF. Culinary training, social
                                   5                  enterprise program for formerly homeless and homeless people.
                                                      [ECS] will relocate their Conquering Homelessness through
                                   6                  Employment in Food (C.H.E.F.’s) program to this location along
                                                      Mission Street. . . .
                                   7
                                       (Dkt. No. 15-2 (City’s RJN), Ex. B at p. 3.)
                                   8
                                              The Notice of Final Approval of an SB 35 Project by the City Planning Department states:
                                   9
                                                      PROJECT DESCRIPTION
                                  10
                                                      The project proposes the demolition of an existing three-story
                                  11                  building and the construction of a six-story building with 260
                                                      dwelling units and an urgent care clinic, homeless outreach team,
                                  12                  supportive services, culinary training, and social enterprise program
Northern District of California
 United States District Court




                                                      spaces at the ground floor. The residential portion of the project will
                                  13                  be 100% affordable for formerly homeless seniors and adults.
                                  14                  BACKGROUND
                                  15                  On August 1, 2018, [Mercy] submitted an SB 35 Application for the
                                                      mixed-use project at 1068 Mission St. Department staff determined
                                  16                  that the SB 35 Application was complete, and that the proposed
                                                      project was eligible for SB 35 on August 21, 2018.
                                  17
                                                      ...
                                  18
                                                      PROJECT APPROVAL
                                  19
                                                      The Department has determined that the project meets all of the
                                  20                  objective standards of the Planning Code including the concessions
                                                      and incentives requested and waivers required by the State Density
                                  21                  Bonus Law and Planning Code section 206.6 and has completed
                                                      design review of the project. The project has been approved in
                                  22                  accordance with the provisions of SB 35 (Government Code section
                                                      65913.4), as recorded in Building Permit Application No.
                                  23                  2018.1023.3860.
                                  24   (Dkt. No. 19-2 (City’s RJN), Ex. C.)

                                  25   B.     Waddell Health Clinic.
                                  26          The Waddell Health Clinic is located at 230 Golden Gate Avenue in San Francisco.

                                  27   Plaintiff alleges that Joseph Pace, the medical director of the Waddell Health Clinic, made the

                                  28   following statement:
                                                                                        3
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 4 of 30



                                                      A lot of our patients will discuss how challenging it is for them to get
                                   1                  to see us here [at the Tom Waddell clinic] and how they feel very
                                                      vulnerable when they are being approached either to sell their
                                   2                  medications or to trade their medications for other substances and
                                                      especially for people who are trying to change towards clean and
                                   3                  sober living, [the drug dealers outside the clinic] can be really
                                                      triggering for them.
                                   4
                                                      In some ways it is hard to know how much [Tom Waddell clinics’]
                                   5                  own arrival has inadvertently impacted [the area near Tom Waddell
                                                      clinics].
                                   6
                                                      People who are interested in buying prescription drugs or selling
                                   7                  drugs, this is where their market is . . . .
                                   8                  [The Tom Waddell clinic is] both part of the problem, part of the
                                                      solution at the same time.
                                   9
                                       (Dkt. No. 1, ¶ 23, Ex. 14) (emphasis omitted.)
                                  10
                                              Waddell Health Clinic provides the following description of the clinic and its services on
                                  11
                                       its website:
                                  12
Northern District of California
 United States District Court




                                                      Tom Waddell Urban Health (TWUH), serves adults experiencing
                                  13                  homelessness, residents of supportive housing, and other members of
                                                      San Francisco’s Tenderloin neighborhood community. Services are
                                  14                  aligned with Health Care for the Homeless and Harm Reduction
                                                      models. Specialty services include comprehensive HIV prevention
                                  15                  and care; Hepatitis C treatment; office based opioid treatment;
                                                      transgender care; integrated behavioral health services; podiatry and
                                  16                  dental services.
                                  17   (Dkt. No. 19 (ECS and Mercy’s RJN), Ex. A.) In contrast, the Tom Waddell Urgent Care Clinic,

                                  18   currently operating from an alley (Dr. Tom Waddell Place) behind the Health Department

                                  19   Headquarters on 101 Grove Street is the urgent care medical clinic which will be moving to the

                                  20   planned development on Stevenson Street. (Dkt. No. 15-4 (City’s RJN), Ex. E.) The planned

                                  21   urgent care medical center will provide the following services: homeless dental services, urgent

                                  22   care, transitional primary care and behavioral health services. (Id.) It will not dispense opioids or

                                  23   other drugs with street value. (Id.)

                                  24   C.     June 4, 2019 Health Fair.
                                  25          On June 4, 2019, ECS and Mercy held an urban health street fair at the same address on

                                  26   Stevenson Street where the planned urgent care medical clinic will be located. (Dkt. No. 1, ¶ 24.)

                                  27   The health fair attracted dozens of people. (Id., ¶ 25.) During the health fair, ECS and Mercy,

                                  28   only provided security inside the health fair area and no security on Stevenson Street. (Id.) Many
                                                                                         4
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 5 of 30




                                   1   attendees obtained hypodermic syringes from the health fair and then used those syringes on

                                   2   Stevenson Street to inject illegal intravenous drugs and passed out. The attendees on Stevenson

                                   3   Street refused to “move along” when requested to by business owners on Stevenson Street. (Id., ¶

                                   4   26.)

                                   5          On July 18, 2019, Eileen Loughran, Health Program Coordinator/Community Liaison for

                                   6   the City, admitted that while, in her opinion, drug crime was controlled inside the health fair, no

                                   7   one controlled street crime on Stevenson Street during the fair from and that there was criminal

                                   8   activity associated with the health fair on Stevenson Street. (Id., ¶ 28.)

                                   9   D.     Present Neighborhood Crime.
                                  10          The United States owns and is responsible for the property in which the United States

                                  11   Court of Appeals for the Ninth Circuit is located at 95 Seventh Street in San Francisco. The

                                  12   Courthouse also faces Stevenson Street and is directly adjacent to the planned development and
Northern District of California
 United States District Court




                                  13   planned urgent care medical clinic. (Id., ¶ 31.)

                                  14          Drug dealing and drug use and related gang and street crime take place on the Courthouse

                                  15   property “daily and nightly.” (Id., ¶ 32.) In one example, on May 16, 2018, an individual who

                                  16   was injecting drugs on the steps of the Courthouse overdosed. (Id.) Plaintiff called 911

                                  17   emergency for assistance. (Id.) The emergency medical personnel placed the man on a stretcher

                                  18   and wheeled him away. (Id.) There are countless other incidents of illegal, unhealthy, and deadly

                                  19   behavior have occurred and continue to occur on the Courthouse property. (Id.)

                                  20          The United States also owns and is responsible for the San Francisco Federal Building

                                  21   located at 90 7th Street in San Francisco. (Id., ¶ 35.) The San Francisco Federal Building faces

                                  22   Stevenson Street and is less than half a city block from the planned development. (Id., ¶ 36.)

                                  23   Drug dealing, drug use, and related gang and street crime take place on the San Francisco Federal

                                  24   Building property “daily and nightly.” (Id., ¶ 37.) For example, on August 4, 2019, a person was

                                  25   assaulted and slashed in the neck while alighting a bus at the San Francisco Federal Building

                                  26   property. (Id., ¶ 39 (citing Ex. 6 to Compl.).)

                                  27          The United States has failed and fails to prevent drug dealing and drug use on both of these

                                  28   properties. (Id., ¶¶ 34, 40.)
                                                                                          5
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 6 of 30




                                   1          The City has also failed to control open-air drug dealing, drug use, and related gang, street,

                                   2   property, and other crime on Stevenson Street. (Id., ¶ 41.) “Daily and nightly,” drug dealers sell

                                   3   drugs, drug users use drugs, drug dealers and drug users commit crimes, and business owners and

                                   4   residents on Stevenson Street call or otherwise request that the City stop the crime on Stevenson

                                   5   Street. (Id., ¶¶ 42, 44, 48, 50.) The City is unable or unwilling to arrest persons committing

                                   6   crimes and to stop drug-related and gang-related crime on Stevenson Street. (Id., ¶ 51.)

                                   7          Mr. Smith’s was a bar located at 34 7th Street in San Francisco, at the corner of 7th Street

                                   8   and Stevenson Street, less than half a block away from the planned entrance to the medical clinic.

                                   9   (Id., ¶ 52.) Almost daily, Mr. Smith’s reported gang-related drug dealing in front of its building,

                                  10   including that gang members were threatening Mr. Smith’s employees and even refusing them

                                  11   access to the bar. (Id. (citing Ex. 12 to Compl.).) The City could not or would not help. (Id.) In

                                  12   August 2019, Mr. Smith’s closed. (Id.) It could no longer operate its business because of gang-
Northern District of California
 United States District Court




                                  13   related drug dealing that threatened its customers and employees. (Id., ¶ 53.)

                                  14          The planned entrance to the planned urgent care medical clinic is also within less than a

                                  15   block of the entrance to the existing BAART Programs Market Street San Francisco. (Id., ¶ 20.)

                                  16   The BAART Programs Market Street San Francisco provides buprenorphine maintenance, detox

                                  17   options, and mental health services. (Id.) Plaintiff alleges that the BAART Program Market

                                  18   Street San Francisco facility daily and nightly attracts pervasive drug dealing, drug use, and gang

                                  19   and other street crime that the City has not controlled. (Id.)

                                  20   E.     ECS’s and Mercy’s Conversations with Plaintiff.
                                  21          In mid-2018, Plaintiff scheduled a meeting with the Developers2 to discuss their plans for

                                  22   the property. (Id., ¶ 60 (citing Ex. 13 to Compl.).) On June 12, 2018, ECS and Mercy, on their

                                  23   own behalf and on behalf of the City and U.S. HHS, met with residents of 1075 Market. (Id., ¶

                                  24   61.) Plaintiff specifically asked ECS and Mercy whether the planned urgent care medical clinic

                                  25   would include services for opioid addiction treatment and mental health services. ECS and Mercy

                                  26   stated in certain terms that the planned urgent care medical clinic would not provide any such

                                  27

                                  28          2
                                                  Plaintiff defines “Developers” as the U.S. HHS, the City, ECS and Mercy. (Id. at ¶ 1.)
                                                                                          6
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 7 of 30




                                   1   services. (Id., ¶¶ 22, 62, 69.) From mid-2018 until April 29, 2019, the U.S. HHS, the City, ECS,

                                   2   and Mercy continued to make that representation. (Id., ¶¶ 22, 69.)

                                   3          Explaining their plans for the development, ECS and Mercy stated that they planned to

                                   4   build affordable housing to help formerly long-term homeless adults and elders in San Francisco,

                                   5   with the residential entrance on Mission Street and with the entrance for administrative offices for

                                   6   medical personnel and a small-scale urgent care clinic for individuals on Stevenson Street. (Id., ¶

                                   7   64.) In July 2018, ECS and Mercy formed an advisory committee for the new development and

                                   8   invited Plaintiff to become a member. Plaintiff joined as a member to the advisory committee in

                                   9   August 2018. (Id., ¶¶ 65-67.) At advisory committee meetings, ECS and Mercy did not correct

                                  10   the representations that the medical clinic would not provide opioid addition treatment or mental

                                  11   health services. (Id., ¶¶ 70-74.)

                                  12          However, on April 29, 2019, ECS and Mercy held an advisory committee meeting, during
Northern District of California
 United States District Court




                                  13   which they disclosed that services offered by the medical clinic would also include a

                                  14   Buprenorphine Clinic (buprenorphine is a drug used to treat opioid addiction), Behavioral Health

                                  15   Services (psychosocial assessments, crisis intervention, etc.), and other services to persons who

                                  16   are considered “high risk and/or high vulnerability homeless San Francisco residents who are not

                                  17   engaged in primary care services.” (Id., ¶ 75.)

                                  18   F.     Plaintiff’s Proposals to Move the Clinic Entrance.
                                  19          On July 22, 2019, Plaintiff made a detailed proposal to the Developers to move the

                                  20   entrance to the planned urgent care medical clinic from Stevenson Street to Mission Street. (Id., ¶

                                  21   77 (citing Ex. 14 to Compl.).) Plaintiff explained that an entrance to the planned urgent care

                                  22   medical clinic on Stevenson Street would exacerbate the existing drug trade on Stevenson Street

                                  23   and that moving the residential entrance from Stevenson Street to Mission Street would “activate”

                                  24   Stevenson Street, displace drug trafficking, and improve and stabilize Stevenson Street. (Id., 78.)

                                  25          On August 5,3 2019, the City responded. (Id., ¶ 79; Dkt. No. 15-4 (City’s RJN), Ex. E).)

                                  26
                                  27
                                              3
                                                 August “6” appears to be a typographical error. The detailed, written response from the
                                       City to Plaintiff regarding its proposal is dated August “5.” (Dkt. No. 15-4 (City’s RJN), Ex. E.)
                                  28   At the hearing on the City’s and ECS and Mercy’s motions to dismiss, Plaintiff confirmed that the
                                       letter dated August 6, 2019 is the same letter to which it was referring in Paragraph 79 in its
                                                                                          7
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 8 of 30



                                                    1. Recommendation 1: Create foot traffic at scale with the resident
                                   1                entrances on Stevenson Street in order to activate the alley.
                                   2                We evaluated many different machinations of the site plan in our
                                                    preconceptual design phase in spring 2018. These were reviewed in
                                   3                the meetings in the spring that are listed in Attachment A where “site
                                                    plan” is indicated as part of the agenda. While two of those initial site
                                   4                plans were near what you are requesting (see Attachment B), after
                                                    extensive review and consideration we came to the conclusion that
                                   5                activation of Stevenson Street is best accomplished by locating the
                                                    Homeless Services Center on Stevenson, which is open for longer
                                   6                hours each day than any of the other uses. The Homeless Services
                                                    Center will bring the most foot traffic with approximately 100 full
                                   7                time professional and para professional staff on site. The San
                                                    Francisco Department of Public Health (SF DPH) operated Tom
                                   8                Waddell Urgent Care Clinic (TWUC) will be open from Monday
                                                    through Saturday from 8:00 am to 6:00 pm. Office hours for outreach
                                   9                and other staff at the San Francisco Homeless Outreach Team (SF
                                                    HOT) will extend from early morning until evening seven days a
                                  10                week: Monday to Friday from 6:30 am to 10:00 pm and Saturday and
                                                    Sunday from 10:30 am to 9:00 pm. There will be approximately 90
                                  11                clients per day accessing services at the Homeless Services Center.
                                                    The SF DPH and SF HOT staff will enter the Homeless Services
                                  12                Center through the emergency exit doors, activating those set-backs.
Northern District of California
 United States District Court




                                                    For additional information on the operations and safety plan of the
                                  13                Homeless Services Center, please see Attachment F, FAQs on
                                                    Homeless Services Center.
                                  14
                                                    In contrast, and based on Mercy and ECS’ 30+ years of experience
                                  15                providing housing and services to older adults and formerly homeless
                                                    persons, we believe that the residential uses will not provide
                                  16                significant activation outside the residential building, especially in the
                                                    evening hours. Additionally, locating a residential entry along
                                  17                Stevenson would require a significant setback for the building’s main
                                                    entry doors to allow residents to enter and exit and not obstruct the
                                  18                City sidewalk’s accessible path of travel. Such a setback would likely
                                                    provide a location for loitering, particular at night, which we believe
                                  19                works against our shared goals of activation and safety.
                                  20                2. Recommendation 2: Place CHEF’s program at alley to provide a
                                                    reason to stay a while
                                  21
                                                    While we are in complete agreement that a goal for the design of the
                                  22                Homeless Services Center and residential space, as well as activation
                                                    programming (discussed below), should be, in part, to encourage
                                  23                residents and visitors to “stay a while,” we don’t believe the operation
                                                    of the CHEFs achieves this result. The CHEFs program will be far
                                  24                less active than the Homeless Services Center as it is a culinary
                                                    training center for homeless adults. Although its front of housing
                                  25                training space will be interactive during very limited hours selling
                                                    food and drinks to the public, largely the CHEFs culinary training
                                  26                program will happen indoors and will not interact with the broader
                                                    community. The CHEFs program is a training program, and not a
                                  27

                                  28
                                       complaint.
                                                                                        8
                                       Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 9 of 30



                                               restaurant or café, and its hours will be limited with program
                                   1           participants coming to class at 9 a.m. and leaving at around 3 p.m.
                                               Monday through Friday. Please see the Attachment C, CHEFs
                                   2           Program Description for more information on the program structure.
                                   3           3. Recommendation 3: Enable programming of alley through street
                                               closures
                                   4
                                               Again, we agree with your conclusion that activation of Stevenson
                                   5           Street is key to its transformation into a healthy, vibrant alley. The
                                               City is committed to this activation as demonstrated through the
                                   6           Office of Economic and Workforce Development (OEWD)
                                               investments and leadership. . . .
                                   7
                                               . . . .The location of the Homeless Services Center will not prevent
                                   8           street programming, and any street closures or events will be
                                               coordinated with all users of the 500 block of Stevenson Street. A
                                   9           residential entry on Stevenson Street would be no more or less
                                               restrictive than the Homeless Services Center in terms of allowing
                                  10           street closures.
                                  11           In addition to the reasons outlined above, the site plan and design was
                                               created following best design practices for urban settings. Including
                                  12           residential entries on Mission Street follows the immediate blocks’
Northern District of California
 United States District Court




                                               established land use pattern of residential entries along Mission Street
                                  13           and commercial or civic uses on the 500 block of Stevenson.
                                               Currently there is only one residential entry on the 500 block of
                                  14           Stevenson Street other than the Seneca Hotel at 6th Street. The
                                               Mission Street residential entries are immediately accessible to public
                                  15           transit on Mission Street. The well-travelled, wide sidewalk block
                                               will be more welcoming to seniors and disabled residents than the
                                  16           narrow 500 block Stevenson Street sidewalk.
                                  17           The HSC’s location on Stevenson provides good access to clients
                                               coming from Market Street and neighborhoods north of Market.
                                  18           However, we understand your concern that the Homeless Services
                                               Center will further contribute to the unsafe activity on the 500 block
                                  19           of Stevenson Street. For that reason, SF DPH is committed to the
                                               TWUC door being open/unlocked throughout the daytime business
                                  20           hours and a sheriff being on site to assist with any unsafe conditions
                                               related to the TWUC. Additionally, the TWUC staff and clients will
                                  21           have eyes on the street and will have a stake in this area being a
                                               particularly safe and positive place to work and to receive services.
                                  22
                                               Additionally, we believe that the Homeless Services Center will have
                                  23           a positive impact on the surrounding area by bringing help and experts
                                               in homeless care and outreach directly into an area that is currently a
                                  24           focal point for many of these problems. We know from experience
                                               that the Street Medicine Team and the HOT team make a substantial
                                  25           difference to the environment where they work. The overall project
                                               is part of the solution to major problems that afflict the neighbors, the
                                  26           block, the community, and the whole city. The Tom Waddell Urgent
                                               Care Clinic, currently operating from an alley (Dr. Tom Waddell
                                  27           Place) behind the Health Department Headquarters on 101 Grove, is
                                               a safe and pleasant space, where clients are not creating unsafe
                                  28
                                                                                  9
                                       Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 10 of 30



                                                conditions on the street and where the SF DPH has been an active
                                   1            force in improving street conditions and ensuring a safe street.
                                   2            In addition to looking at specific design impacts of your proposal, we
                                                also analyzed the impact to the project’s feasibility should we
                                   3            undertake a redesign at this stage of design development. The
                                                primary areas of impact are: 1) Project Timeline; 2) Project Cost; and
                                   4            3) Project Feasibility.
                                   5            1) Impact on Project Timeline
                                   6            This site provides an extraordinary opportunity from the federal
                                                government to address one of the City’s most pressing problems by
                                   7            bringing 256 people out of homelessness and into a home of their
                                                own. To achieve this benefit, we must follow a strict timeline which
                                   8            requires all uses on site to be occupied by November 1, 2021 in order
                                                to obtain the site for a nominal cost of $1. Over the last 17 months
                                   9            the project team has been working diligently to bring the design to
                                                completion. They have received all Planning Department approvals,
                                  10            and are in the permitting process for building permits. We currently
                                                anticipate starting construction in February 2020 to complete
                                  11            construction by September 2021 and occupy the building by
                                                November 2021. To redesign the building would delay construction
                                  12            start by a minimum of nine months, resulting in construction
Northern District of California
 United States District Court




                                                completion and occupancy delay to June 2022. According to this
                                  13            schedule, the project would miss the required “in operation” deadline
                                                by 9 months (see Attachment D), which would jeopardize the site
                                  14            acquisition under the Title V program.
                                  15            2) Impact on Cost
                                  16            In addition to a delay that threatens the basic feasibility of the project,
                                                a redesign would result in very significant cost overruns. The increase
                                  17            in cost for redesign and re-permitting the building, construction cost
                                                escalation and the Title V penalty for completing 9 months after the
                                  18            November 1, 2021 deadline is projected to be $9,366,188 (see
                                                Attachment D).
                                  19
                                                3) Impact on Project Feasibility
                                  20
                                                The provisions of the three-year short term lease MOHCD has entered
                                  21            into make clear that if the development team cannot complete the
                                                project within the required timeframe, HHS’ preliminary project
                                  22            approval and the short term lease could be rescinded which would
                                                jeopardize the entire effort.
                                  23
                                                In conclusion, although we believe we understand your underlying
                                  24            concerns, we cannot agree to your request because doing so would
                                                increase costs and create project delays that would threaten the basic
                                  25            viability of the project. More importantly, we strongly believe the
                                                current design achieves many of the stated goals of the Stage 1075
                                  26            neighbors, as described above, while balancing the needs of a
                                                complex program.
                                  27
                                                ...
                                  28
                                                                                    10
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 11 of 30




                                   1   (Dkt. No. 15-4 (City’s RJN), Ex. E).) Attachment E to the letter dated August 5, 2019 is the

                                   2   Community Safety Plan which states, in pertinent part:

                                   3                  Homeless Services Center security
                                   4                     o During the open hours of the Tom Waddell Urgent Care
                                                           Clinic, an armed San Francisco Sheriff is on duty at the Clinic.
                                   5
                                                         o Combined program services will operate from Monday –
                                   6                       Saturday 8 AM – 6 PM
                                   7                     o The SF HOT staff work extended hours and will be coming
                                                           and going throughout the day seven days a week, Monday –
                                   8                       Friday from 6:30am - 10pm and Saturdays & Sundays
                                                           10:30am – 9pm.
                                   9
                                                         o SF Sheriff Deputy will be stationed in the Homeless Services
                                  10                       Center during regular business hours to provide safety for
                                                           clients, staff and visitors. The Sheriff Deputy will patrol the
                                  11                       area immediately surrounding the site with ancillary support
                                                           provided by the mobile DPH SFSD unit as needed
                                  12
Northern District of California
 United States District Court




                                                         o Patient Navigators / Greeters will also assist with patient flow
                                  13                       and help manage the space in front of the Homeless Service
                                                           Center.
                                  14
                                       (Dkt. No. 15-4 (City’s RJN), Ex. E).) Attachment F to the letter dated August 5, 2019 is list of
                                  15
                                       Frequently Asked Questions, which states, in pertinent part:
                                  16
                                                      1. Is Tom Waddell Urban Health Clinic on Golden Gate Avenue
                                  17                  moving to the new location on Stevenson?
                                  18                  No. That clinic will stay where it is. The Health Department is
                                                      moving the Tom Waddell Urgent Care Team and Street Medicine
                                  19                  team, currently operating from an alley (Dr Tom Waddell Place)
                                                      behind the Health Department headquarters. These teams will operate
                                  20                  as part of Whole Person Integrated Care clinical services.
                                  21                  2. What will happen at the new Homeless Services Center?
                                  22                  The Center will be staffed by the City’s top experts in homeless
                                                      outreach and care. It will feature Department of Public Health’s
                                  23                  Whole Person Integrated Care services including the specialized
                                                      street medicine program and homeless dental services. Services will
                                  24                  include urgent care, transitional primary care and behavioral health
                                                      services.    The Department of Homelessness and Supportive
                                  25                  Housing’s Homeless Outreach Team will be headquartered there and
                                                      provide outreach and case management services.
                                  26
                                                      Operating Hours:
                                  27                  On-site health services will be 8am to 6pm, Monday to Saturday.
                                  28
                                                                                       11
                                       Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 12 of 30



                                                Office Hours for outreach and other staff will extend from early
                                   1            morning until evening seven days a week: Monday to Friday 6:30am
                                                to 10pm and Saturday & Sunday 10:30am to 9pm.
                                   2
                                                3. Stevenson Alley is a very difficult environment. Today, people
                                   3            gather there to sell and use drugs. Homeless people spend all day
                                                and night there. Won’t attracting more homeless people to the
                                   4            alley make matters worse?
                                   5            That is not our experience. The current location of the Urgent Care
                                                Clinic used to be very similar, with public drug use and encampments.
                                   6            Since the Street Medicine and HOT teams started to provide services
                                                there in 2015 the alley has improved significantly. We have found
                                   7            that when trust is established between providers and homeless clients,
                                                the environment they share improves. We expect that Stevenson
                                   8            Alley will get better when these services, and staff, are there every
                                                day. No opioids or other drugs with street value will be dispensed on
                                   9            site. A major focus of the program is providing integrated mental
                                                health and substance use disorder treatment. The Homeless Services
                                  10            Center is designed both physically and programmatically to avoid any
                                                need for lining up, congregating in front of, or loitering after services
                                  11            are provided.
                                  12            ...
Northern District of California
 United States District Court




                                  13            6. Why is the entrance to the Homeless Services Center on
                                                Stevenson and not on Mission Street?
                                  14
                                                The Homeless Services Center is located on the Stevenson side of the
                                  15            development, and does not extend all the way to Mission Street.
                                                Therefore, it is the safest and most practical and direct entrance. This
                                  16            has been part of the design and construction plan since the beginning.
                                                An ancillary benefit to the community of the entrance on Stevenson
                                  17            is that staff and clients will have a constant eye on situations and will
                                                have a stake in this area being a particularly safe and positive place to
                                  18            work and to receive services.
                                  19            7. How will security be handled?
                                  20            These basics are already planned:
                                                • The DPH clinic will have San Francisco Sherriff’s Deputies staffing
                                  21            during open hours.
                                                • Each of the ECS supportive housing buildings will have 24/7 lobby
                                  22            staffing, and a roving security team that can be called if there are
                                                problems.
                                  23            • SFHOT will conduct outreach in the area, which will provide
                                                support for a better environment.
                                  24            • The SFPD should be called if there are emergencies or criminal
                                                activity.
                                  25            ...
                                  26            8. Why are services for homeless people part of this project?
                                  27            The Mayor’s Office of Housing and Community Development
                                                (MOHCD) is the lead agency working with the Federal Department
                                  28            of Health and Human Services to purchase the site. The condition of
                                                                                   12
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 13 of 30



                                                       the site’s purchase by the City is that it be used to serve people
                                   1                   currently experiencing homelessness. The federal government
                                                       requires that those services be put in place swiftly, and the
                                   2                   development is to be complete by Fall 2021.
                                   3                   9. Is the Homeless Services Center a new idea for the project?
                                   4                   The Homeless Services Center has been proposed at the site since
                                                       February 2018 when the developer was selected. We presented the
                                   5                   Homeless Services Center with the entry on Stevenson Street to the
                                                       community at the May 2018 kick off meeting and have provided
                                   6                   information about it at many of the community meetings since then.
                                   7                   10. When will these changes take place? What is the process?
                                   8                   • Per the federal government, the development must be constructed
                                                       and occupied by November 1, 2021. To meet that deadline,
                                   9                   construction will start in February 2020 and be completed in
                                                       September 2021.
                                  10                   • The site plan and design has been approved by the Planning
                                                       Department.
                                  11                   • The Mayor’s Office of Housing and Community Development is the
                                                       lead agency.
                                  12                   • Mercy Housing California and Episcopal Community Services are
Northern District of California
 United States District Court




                                                       the joint developer.
                                  13                   • Episcopal Community Services will operate the residences for
                                                       seniors and adults and provide services.
                                  14                   • The Department of Homelessness and Supportive Housing operates
                                                       the Homeless Outreach Team (SFHOT) and the Department of Public
                                  15                   Health runs the Street Medicine Team and Urgent Care Clinic
                                  16   (Dkt. No. 15-4 (City’s RJN), Ex. E).)

                                  17           Plaintiff alleges that the Developers did not meaningfully address their legitimate safety

                                  18   and other concerns regarding the planned placement of the medical clinic on Stevenson Street.

                                  19   (Dkt. No. 1, ¶ 79.) Plaintiff further alleges that the Developers have no plans for managing the

                                  20   safety of Stevenson Street after the project is built. (Id.)

                                  21           On September 13, 2019, Plaintiff again proposed moving the entrance door to the medical

                                  22   clinic. The Developers again rejected Plaintiff’s proposal on October 8, 2019. (Id, ¶¶ 80-81.) In a

                                  23   letter dated October 8, 2019, the acting director of the City’s Mayor’s Office of Housing and

                                  24   Community Development responded to Plaintiff as follows:

                                  25                   In anticipation of our meeting on October 9, 2019, we are providing
                                                       this letter that outlines our position. We have taken the time since our
                                  26                   last meeting to further consult with colleagues at the Departments of
                                                       Public Health and Homelessness & Supportive Housing, as well as
                                  27                   the members of the development team to review your request that the
                                                       entrance to the Homeless Services Center be moved from Stevenson
                                  28                   Street to Mission Street. Consistent with our desire to be fully
                                                                                          13
                                       Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 14 of 30



                                                transparent, we want to share our conclusions in advance of the
                                   1            meeting.
                                   2            We have fully listened to your proposal, the evidence cited, and again
                                                examined the potential impact of a redesign of the site in good faith.
                                   3            However, we have reached the same conclusion that we did in
                                                August, and for the reasons previously cited will not undertake the
                                   4            design changes you have proposed. That said, we continue to strive
                                                to be sensitive to issues you’ve raised regarding the conditions that
                                   5            exist today on and around the 500 block of Stevenson Street, and have
                                                developed the following additional offers and approaches to benefit
                                   6            the surrounding neighborhood and the clients and patients of the
                                                future Homeless Services Center.            We firmly believe that
                                   7            development of the overall project, including the Homeless Services
                                                Center, will provide beneficial activity on the surrounding blocks and
                                   8            will help ameliorate the conditions at the street level on Stevenson
                                                Street in multiple ways.
                                   9
                                                ...
                                  10
                                                2. Deputy Sheriff Position Hours and Duties – The Department of
                                  11            Public Health has offered to staff the Deputy Sheriff position for one
                                                hour past the closing hour of the Urgent Care Clinic, to ensure that
                                  12            patients have safely exited the clinic and the surrounding area on
Northern District of California




                                                Stevenson. The Urgent Care Clinic hours will be 8AM – 6PM
 United States District Court




                                  13            Monday through Saturday, and a deputy sheriff will remain on site
                                                until 7 PM. The deputy sheriff will patrol the area outside the clinic
                                  14            on Stevenson on a periodic basis throughout the day. In addition,
                                                office hours for outreach and other staff will extend from early
                                  15            morning until evening seven days a week: Monday to Friday 6:30 AM
                                                to 10 PM and Saturday and Sunday 10:30 AM to 9 PM.
                                  16
                                                The current location of the Urgent Care Clinic on Tom Waddell Place
                                  17            (the alley behind the 101 Grove DPH building) used to be similar to
                                                Stevenson Street with public drug use and encampments. Since the
                                  18            Street Medicine and SF HOT teams started to provide services there
                                                in 2015, the alley has improved significantly. No opioids or other
                                  19            drugs with street value will be dispensed on site at the Homeless
                                                Services Center. A major focus of the program is providing integrated
                                  20            mental health and substance use disorder treatment. The Homeless
                                                Services Center is designed both physically and programmatically to
                                  21            avoid any need to line up, congregate in front of or loiter after services
                                                are provided. . . .
                                  22
                                                Please note that there will be three security cameras on Stevenson
                                  23            Street covering the building frontage as part of the residential security
                                                plan. Two residential 24 hour desk clerk positions will have access
                                  24            to the camera footage, and will communicate with the deputy sheriff,
                                                the roving security or the police as appropriate if they see illegal
                                  25            activity occurring.
                                  26            3. Street Activation - We are very supportive of street activation on
                                                Stevenson Street and will continue to collaborate with OEWD and the
                                  27            project sponsors to support activation. This commitment has been
                                                demonstrated by having the parking lot host the SF Night Markets and
                                  28            pop up community basketball court. We support planning efforts for
                                                                                   14
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 15 of 30



                                                      streetscaping to create a more vibrant, pedestrian friendly space, and
                                   1                  will collaborate with OEWD, DPW and MTA on these longer term
                                                      efforts. In the immediate term, the project will currently add three
                                   2                  street trees, bike parking and street lighting. The location of the
                                                      Homeless Services Center is not an impediment to street activation,
                                   3                  and ECS, DPH and HSH are eager to participate in block wide
                                                      activation efforts such as movie nights and street fairs. MOHCD will
                                   4                  support OEWD in their efforts to find community serving businesses
                                                      to fill vacant storefronts that currently exist on this block, and the
                                   5                  development team is making every effort to lease the vacant 1075
                                                      Stage Stevenson Street commercial space in your building as the
                                   6                  construction team’s offices.
                                   7                  ...
                                   8                  Again, although we cannot accede to your requested design changes,
                                                      we recognize that there are significant quality of life issues that you
                                   9                  as residents of the neighborhood confront every day. We are
                                                      confident that 1064-1068 Mission Street, in addition to providing
                                  10                  critically needed housing and services to people experiencing
                                                      homelessness, will contribute to the betterment of area and the
                                  11                  activation of Stevenson Street in a very positive way. We collectively
                                                      – City agencies and the development and services teams – are
                                  12                  committed to making that happen.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 15-4 (City’s RJN), Ex. F).)

                                  14   G.      Plaintiff’s Alleged Injuries and Claims.
                                  15           Plaintiff alleges that the one-day health fair exacerbated the existing problems on

                                  16   Stevenson Street, caused increased risks to health and safety, and negatively affected property

                                  17   values. (Dkt. No. 1, ¶¶ 83, 86.)

                                  18           Plaintiff brings a claim against the US Dept. HHS to enjoin a nuisance under federal

                                  19   common law nuisance based on the entrance to the planned urgent care medical clinic. (Dkt. No .

                                  20   1, ¶¶ 89-102.) Plaintiff seeks a similar injunction against the City, ECS, and Mercy under

                                  21   California law for both a private and a public nuisance. (Id., ¶¶ 104-117, 119-133.) Against just

                                  22   ECS and Mercy, Plaintiff also brings a claim for violation of California’s Unfair Competition Law

                                  23   (“UCL”), California Business and Professions Code § 17200, et al. for the alleged unlawful

                                  24   practice of creating a nuisance and for the alleged misrepresentation that the planned urgent care

                                  25   medical clinic would not provide opioid addition treatment or mental health services, as well as a

                                  26   claim for attorney fees pursuant to California Code of Civil Procedure § 1021.5. (Id., ¶¶ 135- 140,

                                  27   142-146.)

                                  28
                                                                                        15
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 16 of 30




                                   1                                                  ANALYSIS

                                   2   A.      Applicable Legal Standard on Motion to Dismiss.
                                   3           A motion to dismiss is proper under Federal Rule of Civil Procedure 12(b)(6) where the

                                   4   pleadings fail to state a claim upon which relief can be granted. On a motion to dismiss under

                                   5   Rule 12(b)(6), the Court construes the allegations in the complaint in the light most favorable to

                                   6   the non-moving party and takes as true all material allegations in the complaint. Sanders v.

                                   7   Kennedy, 794 F.2d 478, 481 (9th Cir. 1986). Even under the liberal pleading standard of Rule

                                   8   8(a)(2), “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

                                   9   more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  10   will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain,

                                  11   478 U.S. 265, 286 (1986)). Rather, a plaintiff must instead allege “enough facts to state a claim to

                                  12   relief that is plausible on its face.” Id. at 570.
Northern District of California
 United States District Court




                                  13           “The plausibility standard is not akin to a probability requirement, but it asks for more than

                                  14   a sheer possibility that a defendant has acted unlawfully. . . . When a complaint pleads facts that

                                  15   are merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  16   plausibility of entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  17   Twombly, 550 U.S. at 557) (internal quotation marks omitted). If the allegations are insufficient to

                                  18   state a claim, a court should grant leave to amend, unless amendment would be futile. See, e.g.

                                  19   Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990); Cook, Perkiss & Lieche, Inc. v. N.

                                  20   Cal. Collection Serv., Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).

                                  21           As a general rule, “a district court may not consider material beyond the pleadings in ruling

                                  22   on a Rule 12(b)(6) motion.” Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994), overruled on

                                  23   other grounds, Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002) (citation omitted).

                                  24   However, documents subject to judicial notice, such as matters of public record, may be

                                  25   considered on a motion to dismiss. See Harris v. Cnty of Orange, 682 F.3d 1126, 1132 (9th Cir.

                                  26   2011). In doing so, the Court does not convert a motion to dismiss to one for summary judgment.

                                  27   See Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986), overruled on other

                                  28   grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104 (1991). The district court
                                                                                            16
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 17 of 30




                                   1   may also consider documents attached to and/or incorporated by reference in the complaint

                                   2   without converting the motion to dismiss into a motion for summary judgment. United States v.

                                   3   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). “The court need not . . . accept as true allegations that

                                   4   contradict matters properly subject to judicial notice or by exhibit.” Sprewell v. Golden State

                                   5   Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

                                   6   B.      Requests for Judicial Notice.
                                   7           The Court GRANTS the City’s and ECS and Mercy’s Requests for Judicial Notice

                                   8   pursuant to Federal Rule of Evidence 201.

                                   9           The City requests that the Court take judicial notice of the planning documents related to

                                  10   the planned project and letters written by the City in response to Plaintiff’s proposal to move the

                                  11   door to the planned urgent care medical clinic. Courts may consider documents on a motion to

                                  12   dismiss where “the complaint necessarily relies upon a document or the contents of the document
Northern District of California
 United States District Court




                                  13   are alleged in a complaint, the document’s authenticity is not in question and there are no disputed

                                  14   issues as to the document’s relevance.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th

                                  15   Cir. 2010). In its complaint, Plaintiff refers to the letters written by the City in response to

                                  16   Plaintiff’s proposal to move the door to the planned urgent care medical clinic and characterizes

                                  17   the contents of those letters. (Dkt. No. 1, ¶¶ 79, 81.) In its opposition to the City’s request for

                                  18   judicial notice, Plaintiff does not contest the authenticity of these documents. Accordingly, the

                                  19   Court finds these letters, Exhibits E and F to the City’s request, are incorporated into the

                                  20   Complaint by the Plaintiff’s allegations and therefore, the Court grants the request to take judicial

                                  21   notice of them.

                                  22           The City also requests that the Court take judicial notice of the project application, the

                                  23   notice of final approval, the architectural plans, and a copy of California Senate Bill 35 as matters

                                  24   of public record. Plaintiff does not dispute that these are matters of public record. Instead,

                                  25   Plaintiff argues that the City is improperly seeking that the Court take judicial notice of the facts

                                  26   contained within these documents. Because these are publicly-filed documents and because

                                  27   Plaintiff does not dispute that the authenticity of these documents or that these are accurate

                                  28   versions what the City represents that they are, the Court grants the City’s request to take judicial
                                                                                          17
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 18 of 30




                                   1   notice. See Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (noting that judicial

                                   2   notice is appropriate for “undisputed matters of public record”) (internal citation omitted); c.f.

                                   3   Lacayo v. Donahoe, 2015 WL 993448, at *9 (N.D. Cal. Mar. 4, 2015) (in employment

                                   4   discrimination cases, courts may consider the administrative record of a plaintiff’s claims before

                                   5   the agency as judicially noticeable matters of public record) (collecting cases). The Court is

                                   6   taking judicial notice of the fact that the statements contained within the planning documents and

                                   7   responses to made to Plaintiff are the statements and responses made by the City and the project

                                   8   applicants, but the Court is not taking judicial notice of whether any statements or opinions stated

                                   9   within these documents are actually true.

                                  10           In addition to the letter to which the Court already granted the City’s request for judicial

                                  11   notice, ECS and Mercy request that the Court take judicial notice of the public website for the

                                  12   Tom Waddell Urban Health Clinic. The location of the Tom Waddell Urban Health Clinic, who
Northern District of California
 United States District Court




                                  13   the medical director of the Tom Waddell Urban Health Clinic is, and what services it represents

                                  14   that it provides, are not subject to reasonable dispute. Fed. R. Civ. P. 201(b). Therefore, the Court

                                  15   grants ECS and Mercy’s request for judicial notice.

                                  16   C.      Standing.
                                  17           ECS and Mercy move to dismiss Plaintiff’s complaint based on lack of standing.

                                  18           1.     Legal Standard.
                                  19           Standing is a constitutional requirement of all federal courts, requiring plaintiffs to

                                  20   “demonstrate a personal stake in the outcome” in order to establish jurisdiction. City of Los

                                  21   Angeles v. Lyons, 461 U.S. 95, 101 (1983) (citing Baker v. Carr, 369 U.S. 186, 204 (1962)).

                                  22   Where a plaintiff lacks standing, a federal court “lacks subject matter jurisdiction over the suit.”

                                  23   Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). To satisfy the Constitution’s

                                  24   standing requirements, a plaintiff must show (1) it has suffered an “injury in fact” that is (a)

                                  25   concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the

                                  26   injury must be fairly traceable to the challenged action of the defendant; and (3) it must be likely,

                                  27   as opposed to merely speculative, that the injury will be redressed by a favorable decision. Lujan

                                  28   v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). A plaintiff must show sanding for each
                                                                                         18
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 19 of 30




                                   1   form of relief sought – whether it is injunctive relief, damages, or civil penalties. Friends of the

                                   2   Earth, Inc. v. Laidlaw Environmental Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).

                                   3          For injunctive relief, “the threat of injury must be ‘actual and imminent, not conjectural or

                                   4   hypothetical.’” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 967 (9th Cir. 2018) (quoting

                                   5   Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). Thus, “the ‘threatened injury must be

                                   6   certainly impending to constitute injury in fact’ and ‘allegations of possible future injury are not

                                   7   sufficient.’” Id. (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (emphasis in

                                   8   original). “[A] plaintiff may allege a future injury” to satisfy the injury in fact “requirement, but

                                   9   only if he or she ‘is immediately in danger of sustaining some direct injury as the result of the

                                  10   challenged . . . conduct and the injury or threat of injury is both real and immediate, not

                                  11   conjectural or hypothetical.’” Scott v. Pasadena Unified Sch. Dist., 306 F.3d. 646, 656 (9th Cir.

                                  12   2002) (emphasis in Scott) (quoting City of Los Angeles, 461 U.S. at 102). “[A]lthough
Northern District of California
 United States District Court




                                  13   ‘imminence’ is concededly a somewhat elastic concept, it cannot be stretched beyond its purpose,

                                  14   which is to ensure that the alleged injury is not too speculative for Article III purposes – that the

                                  15   injury is ‘certainly impending.’” Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 211 (1995)

                                  16   (emphasis in Adarand) (quoting Lujan, 504 U.S. at 565 n. 2). The inquiry is whether the plaintiff

                                  17   makes an adequate showing of injury “sometime in the relatively near future.” Id.

                                  18          Past wrongs are “insufficient by themselves to grant standing” for injunctive relief, but

                                  19   “are ‘evidence bearing on whether there is a real and immediate threat of repeated injury.’”

                                  20   Davidson, 889 F.3d at 967 (quoting City of Los Angeles, 461 U.S. at 102 (internal quotation marks

                                  21   omitted). Where standing for injunctive relief “is premised entirely on the threat of repeated

                                  22   injury, a plaintiff must show ‘a sufficient likelihood that he will again be wronged in a similar

                                  23   way.’” Id. (quoting City of Los Angeles, 461 U.S. at 111). In determining whether an injury is

                                  24   similar, courts “must be careful not to employ too narrow or technical an approach.” Id. Instead,

                                  25   court should examine the issue realistically and consider the context of the inquiry. Id. The

                                  26   plaintiff, as the party invoking federal jurisdiction, bears the burden of establishing these elements.

                                  27   Lujan, 504 U.S. at 561.

                                  28
                                                                                         19
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 20 of 30



                                              2.      Plaintiff’s Allegations Do Not Satisfy the Legal Standard.
                                   1
                                              ECS and Mercy argue that Plaintiff fails to allege a non-speculative, imminent injury from
                                   2
                                       the location of the door to the planned urgent care medical clinic which will be built in
                                   3
                                       approximately two years. ECS and Mercy also argue that Plaintiff’s nuisance claims are not ripe.
                                   4
                                       Plaintiff counters that it has already suffered injury from the one-day health fair held on June 4,
                                   5
                                       2019 and that the nuisance created by the one-day health fair and Pace’s “predictions” regarding
                                   6
                                       the impact from the planned urgent care medical clinic demonstrate that repeated injury is
                                   7
                                       certainly impending. However, Plaintiff’s argument is not supported by its well-pled allegations
                                   8
                                       and the documents from which the Court may take judicial notice.4
                                   9
                                                      i.      Lack of Past or Current Injury.
                                  10
                                              Whatever impact or injury Plaintiff suffered from the one-day health fair, the one-day
                                  11
                                       health fair was separate and distinct from the planned urgent care medical clinic. The one-day
                                  12
Northern District of California




                                       health fair was exactly as its name indicates – a one-day event and not a medical clinic open on a
 United States District Court




                                  13
                                       daily basis. As Plaintiff alleges, the one-day health fair created a nuisance because it attracted
                                  14
                                       dozens of people on the same day and because those people then obtained needles from the health
                                  15
                                       fair. (Dkt. No. 1, ¶¶ 24-26.) Plaintiff does not make any similar allegations regarding the planned
                                  16
                                       urgent care medical clinic – that it will attract dozens of people in one day or that the planned
                                  17
                                       urgent care medical clinic will have a needle exchange program at which people would obtain
                                  18
                                       needles. Plaintiff simply does not allege any facts which, if true, would demonstrate that the one-
                                  19
                                       day health fair and the planned urgent care medical clinic are the same entity, event, or nature such
                                  20
                                       that Plaintiff could rely on the one-day health fair to show it has suffered an injury from the
                                  21
                                       planned urgent medical care clinic or more specifically the from the location of the entrance for
                                  22

                                  23          4
                                                 Plaintiff argues that the Court must presume that its allegations of fact relative to standing
                                  24   are true. (Dkt. 28 (Opp. to ECS and Mercy’s Mot.) at p. 15.) Although the Court must take as
                                       true all of Plaintiff’s material allegations, see Sanders, 794 F.2d at 481, the Court need not accept
                                  25   as true allegations which contradict matters properly subject to judicial notice or exhibit.
                                       Sprewell, 266 F.3d 988. Additionally, the Court need not accept Plaintiff’s unsupported
                                  26   conclusions or non-fact-based assertions. In re Facebook PPC Advert. Litig., 709 F. Supp. 2d
                                       762, 768 (N.D. Cal. 2010) (“[A] court need not accept as true conclusory allegations, unreasonable
                                  27   inferences, legal characterizations, or unwarranted deductions of fact contained in the complaint.”)
                                       (citing Clegg v. Cult Awareness Network, 18 F.3d 752, 754-755 (9th Cir. 1994)). In other words,
                                  28   merely alleging something in a complaint does not render it a “fact” which the Court must accept
                                       as true.
                                                                                           20
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 21 of 30




                                   1   the planned urgent medical care clinic. Therefore, even if Plaintiff has sufficiently alleged that the

                                   2   one-day health fair created a nuisance which caused Plaintiff harm, Plaintiff has not sufficiently

                                   3   alleged that it has suffered an injury from the location of the entrance to the planned urgent care

                                   4   medical clinic, which has not yet opened.

                                   5                  ii.     Lack of Credible Threat of Future Injury.
                                   6          As discussed below, it is not clear whether Plaintiff can demonstrate injury-in-fact solely

                                   7   by relying on a threat of future injury in this non-environmental case and in the absence of any

                                   8   actual injury. Nevertheless, Plaintiff does not allege facts sufficient to satisfy the requisite

                                   9   standard because Plaintiff does not allege a “credible threat of harm” that is “both real and

                                  10   immediate, not conjectural or hypothetical. See Krottner v. Starbucks Corp., 628 F.3d 1139, 1143

                                  11   (9th Cir. 2010) (citations omitted). As the court in Davidson noted, to show standing to obtain

                                  12   injunctive relief, “the threatened injury must be certainly impending to constitute injury in fact and
Northern District of California
 United States District Court




                                  13   allegations of possible future injury are not sufficient.” Davidson, 889 F.3d at 967.

                                  14          For similar reasons as to why the one-day health fair does not show Plaintiff has suffered

                                  15   an injury, the one-day health fair also does not constitute non-speculative facts regarding what

                                  16   impact the entrance location to the planned urgent care medical clinic may or may not have on

                                  17   Stevenson Street. In addition to treating patients on an individualized basis, as opposed to en

                                  18   masse, the plans for the clinic include safety measures and resources which may impact whatever

                                  19   effect the planned urgent care medical clinic, or more specifically the location of the entrance to

                                  20   the clinic, may have on the neighborhood. The planned urgent care medical clinic and the San

                                  21   Francisco Homeless Outreach Team will be part of the Homeless Services Center. The Homeless

                                  22   Services Center will have approximately 100 full-time professional and para-professional staff on

                                  23   site from 8:00 a.m. to 6:00 p.m. Monday through Saturday for the planned urgent care medical

                                  24   clinic and from 6:30 a.m. to 10:00 p.m. on Monday through Friday and from 10:30 a.m. to 9:00

                                  25   p.m. on both weekend days for the San Francisco Homeless Outreach Team. (Dkt. No. 15-4

                                  26   (City’s RJN), Ex. E.) The planned urgent care medical clinic will have a San Francisco Sheriff

                                  27   Deputy on site, from 8:00 a.m. to 7:00 p.m. Monday through Saturday, who will periodically

                                  28   patrol the area immediately surrounding the clinic with ancillary support provided by the mobile
                                                                                          21
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 22 of 30




                                   1   Department of Public Health San Francisco Sheriff Department unit as needed. (Id., Exs. E, F.)

                                   2   Patient Navigators/Greeters will assist with patient flow and managing the space in front of the

                                   3   Homeless Service Center. (Id., Ex. E.) Each of the supportive housing buildings in the planned

                                   4   development will have a roving security team which can be called if there are problems. (Id.) The

                                   5   Homeless Services Center is designed both physically and programmatically to avoid any need to

                                   6   line up, congregate in front of or loiter after services are provided. (Id., Ex. F.) Additionally,

                                   7   there will be three security cameras on Stevenson Street covering the building frontage. Two

                                   8   residential 24-hour desk clerk positions will have access to the camera footage, and will

                                   9   communicate with the deputy sheriff, the roving security or the police as appropriate if they see

                                  10   illegal activity occurring. (Id.)

                                  11           Whether these resources or safety measures will, in fact, be effective is not an inquiry the

                                  12   Court can or should engage at this point. Regardless of their actual, eventual effectiveness, the
Northern District of California
 United States District Court




                                  13   existence of these planned additional resources and safety measures at the very least distinguishes

                                  14   the planned urgent care medical clinic from the one-day health fair and thus undermines any

                                  15   predictive value from the one-day health fair.

                                  16           In addition, in contrast to the health fair which was over in one day, the planned urgent

                                  17   care medical clinic will be ongoing. Therefore, as ECS and Mercy note, they will have an

                                  18   opportunity to evaluate conditions over time and to make modifications to ameliorate any

                                  19   problems. Again, regardless of whether any modifications are eventually made and/or would be

                                  20   effective, the fact that they will have an opportunity to evaluate and address any negative impact

                                  21   over time further distinguishes the planned urgent care medical clinic from the one-day health fair.

                                  22   Therefore, the Court finds that Plaintiff’s well-pled allegations regarding the one-day health fair

                                  23   do not have any predictive value of what may or may not happen when the planned urgent care

                                  24   medical clinic eventually opens in two years. In other words, Plaintiff’s allegations, even if true,

                                  25   fail to show that the location of the door to the planned urgent care medical clinic creates a

                                  26   “credible threat of harm” that is “both real and immediate, not conjectural or hypothetical.”

                                  27   Krottner, 628 F.3d at 1143.

                                  28           Plaintiff also relies on comments Pace made regarding the full-service health clinic on
                                                                                         22
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 23 of 30




                                   1   Golden Gate Avenue and argues that his comments predict that the planned urgent care medical

                                   2   clinic will create a nuisance. Plaintiff alleges that Pace, the medical director of the full-service

                                   3   Waddell Health Clinic stated that it was hard to know how much the clinic’s arrival had

                                   4   inadvertently impacted the area near the clinic and that the clinic was both part of the problem and

                                   5   part of the solution at the same time. (Dkt. No. 1, ¶ 23, Ex. 14.)5 Pace’s statement does not

                                   6   definitively state that the full-service health clinic has caused a nuisance in the immediate area

                                   7   outside of the clinic. Instead, it is an ambiguous statement regarding whether the full-service

                                   8   clinic, by bringing vulnerable people receiving medications to the clinic, has negatively affected

                                   9   the neighborhood, given that the clinic is also part of the solution.

                                  10          Additionally, it can be inferred from Pace’s quoted statement that the full-service health

                                  11   clinic dispenses prescription drugs. (Id. (“People who are interested in buying prescription drugs .

                                  12   . . this is where their market is”).) In contrast, the planned urgent care medical center will not
Northern District of California
 United States District Court




                                  13   dispense opioids or other drugs with street value. (Dkt. No. 15-4 (City’s RJN), Ex. E.) Therefore,

                                  14   even if Pace’s statement could be interpreted as an acknowledgement that the full-service health

                                  15   clinic has contributed to deteriorating conditions in the clinic’s immediate neighborhood, it does

                                  16   not “predict” in a non-speculative manner what conditions the location of the entrance to the

                                  17   planned urgent care medical clinic may or may not create on Stevenson Street.

                                  18          Adding another level of uncertainty to what, if any, negative impact the door to the

                                  19   planned urgent care medical clinic may have are Plaintiff’s allegations regarding the current state

                                  20   of the neighborhood and the fact that, regardless of where the entrance is located, the planned

                                  21   urgent care medical clinic will be in the planned development. According to Plaintiff, a nuisance

                                  22   already exists. The drug dealers and addicts are already in the neighborhood, including on

                                  23   Stevenson Street. Plaintiff alleges that the current conditions on Stevenson Street and the

                                  24   surrounding neighborhood are already problematic. According to Plaintiff, drug-dealing and use

                                  25   and related gang and street crimes occur in that area daily and nightly. (Dkt. No. 1, ¶¶ 32-34, 37-

                                  26   40, 42-50.) It is unclear whether the planned urgent care medical clinic will attract additional drug

                                  27

                                  28
                                              5
                                                Plaintiff’s representation of Pace’s full statement is quoted in full in the background
                                       section above.
                                                                                          23
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 24 of 30




                                   1   dealers and/or addicts, or merely provide urgent care to persons already in the neighborhood.

                                   2   Moreover, it is not clear, even if the planned urgent care medical clinic does attract additional drug

                                   3   dealers and/or addicts, whether the location of the entrance, or the presence of the clinic itself in

                                   4   the planned development regardless of the location of its entrance, would be the contributing

                                   5   factor. Due to all of these uncertainties and the lack of any non-speculative allegations regarding

                                   6   any impact of the location of the entrance to the planned urgent care medical clinic, the Court

                                   7   finds that Plaintiff fails to allege a credible threat of harm.

                                   8                   iii.    Lack of Imminence.
                                   9           An additional, independent problem with Plaintiff’s standing for injunctive relief is that its

                                  10   alleged impact may be too distant to be considered impending. As the Supreme Court has made

                                  11   clear, “although ‘imminence’ is concededly a somewhat elastic concept, it cannot be stretched

                                  12   beyond its purpose.” Adarand Constructors, 515 U.S. at 211. “Impending” means the injury must
Northern District of California
 United States District Court




                                  13   occur “sometime in the relatively near future.” Id. The planned urgent care medical clinic is not

                                  14   yet built. Construction is not even scheduled to be completed until September 2021. (Dkt. No.

                                  15   15-4 (City’s RJN), Ex. E.) It appears doubtful that almost two years satisfies the requirement of

                                  16   an injury “sometime in the relatively near future.” Plaintiff does not cite to any cases showing that

                                  17   a harm projected two years in the future satisfies this requirement.

                                  18           3.      Plaintiff’s Authority Fails to Demonstrate Standing Exists.
                                  19           None of the cases to which Plaintiff cites demonstrate standing under circumstances

                                  20   factually analogous to Plaintiff’s allegations. Plaintiff relies primarily on two environmental cases

                                  21   – Bennett v. Spear, 520 U.S. 154 (1997) and Central Delta Water Agency v. United States, 306

                                  22   F.3d 938 (9th Cir. 2002). As the Ninth Circuit explained in Central Delta, a credible threat of

                                  23   harm is sufficient to satisfy standing requirements in environmental cases for specific reasons

                                  24   unique to environmental cases:

                                  25                   The ability to challenge actions creating threatened environmental
                                                       harms is particularly important because in contrast to many other
                                  26                   types of harms, monetary compensation may well not adequately
                                                       return plaintiffs to their original position. The extinction of a species,
                                  27                   the destruction of a wilderness habitat, or the fouling of air and water
                                                       are harms that are frequently difficult or impossible to remedy. Thus,
                                  28                   as the Fourth Circuit noted in Gaston Copper, plaintiffs need not wait
                                                                                           24
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 25 of 30



                                                      until the natural resources are despoiled before challenging the
                                   1                  government action leading to the potential destruction.
                                   2   Central Delta, 306 F.3d at 950 (citing Friends of the Earth v. Gaston Copper Recycling Corp.,

                                   3   204 F.3d 149, 159-60 (4th Cir. 2000)); see also Ocean Advocates v. U.S. Army Corps of

                                   4   Engineers, 402 F.3d 846, 860 (9th Cir. 2005) (“To require actual evidence of environmental harm,

                                   5   rather than an increased risk based on a violation of a statute, misunderstands the nature of

                                   6   environmental harm and would unduly limit the enforcement of statutory environmental

                                   7   protections.”) (internal brackets and quotation marks omitted).

                                   8          Even if this standard – a credible threat of future injury – is applicable to non-

                                   9   environmental cases, the facts of Bennett and Central Delta are not analogous to the alleged

                                  10   circumstances here. In Bennett, the United States conceded that less water would be available to

                                  11   all reservoir users in the aggregate and did not contend that such allegation was speculative.

                                  12   Instead, the government merely argued that the petitioners failed to show that the petitioners
Northern District of California
 United States District Court




                                  13   would receive less water. Bennett, 520 U.S. at 167. In light of the uncontested allegations that the

                                  14   aggregate amount of water would be reduced, the Court accepted Petitioner’s presumption that

                                  15   their pro-rata share would be reduced as well. Id.

                                  16          In Central Delta, the government’s own statistical model demonstrated that the planned

                                  17   plan, if put into effect, would violate the salinity standard (and damage the plaintiffs’ crops) in

                                  18   sixteen percent of the months when the plaintiffs relied on irrigation. 306 F.3d at 948-49. The

                                  19   court also noted that the plaintiffs had suffered damage to their crops in the past due to high

                                  20   salinity and that they had submitted scientific reports documenting the negative effects of salinity

                                  21   on their crops. Id. at 949.

                                  22          In Massachusetts v. Environ. Protect. Agency, another environmental case, the plaintiff

                                  23   was a sovereign state enforcing a procedural right, and thus was “entitled to special solicitude in

                                  24   [the] standing analysis.” 549 U.S. 497, 520 (2007). Moreover, Massachusetts had already been

                                  25   injured by the “serious” and “well recognized” harms associated with climate change. Id. at 521.

                                  26   The issue instead was redressibility and whether regulation by the agency would mitigate global

                                  27   climate change. Id. at 523.

                                  28          In the two non-environmental cases on which Plaintiff relies, the plaintiffs had already
                                                                                         25
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 26 of 30




                                   1   suffered injury. In Krottner, the plaintiff’s personal information, including their names, addresses,

                                   2   and social security numbers, had already been stolen. 628 F.3d at 1140. In Davidson, the plaintiff

                                   3   already suffered injury by the premium she paid for the falsely advertised product, flushable

                                   4   wipes. 889 F.3d at 965-66. The plaintiff also alleged that she would purchase the product again

                                   5   from the defendant if the product were actually flushable and that she was continually presented

                                   6   with the defendant’s packaging but had no way to determine whether the representations were

                                   7   accurate. Id. at 970-71. The Ninth Circuit held that her knowledge of the defendant’s

                                   8   misrepresentations did not preclude her from alleging threat of future harm by relying again on the

                                   9   defendant’s representations. Id. at 969.

                                  10           Therefore, the Court finds that Plaintiff fails to allege facts sufficient to establish it has

                                  11   standing to seek injunctive relief on its nuisance claims and thus grants ECS and Mercy’s motion

                                  12   on this ground. However, because the Court cannot determine that leave to amend would be
Northern District of California
 United States District Court




                                  13   futile, the Court will provide Plaintiff with an opportunity to amend its complaint if it can allege

                                  14   additional facts in good faith.

                                  15   D.      Plaintiff’s Nuisance Claims.
                                  16           Because the Court is granting leave to amend, the Court will address ECS and Mercy’s and

                                  17   the City’s motions on the grounds that Plaintiff fails to allege sufficient facts to state its nuisance

                                  18   claims. Plaintiff brings two nuisance claims against the City and against ECS and Mercy – one for

                                  19   private nuisance and one for public nuisance. California law defines a nuisance as “[a]nything

                                  20   which is injurious to health, . . ., or is indecent or offensive to the senses, or an obstruction to the

                                  21   free use of property, so as to interfere with the comfortable enjoyment of life or property.” Cal.

                                  22   Civ. Code § 3479. To recover for nuisance, a plaintiff must establish the existence of an

                                  23   interference that substantially and unreasonably affects the use and enjoyment of her property.

                                  24   Koll-Irvine Ctr. Property Owners Ass’n v. County of Orange, 24 Cal. App. 4th 1036, 1041 (1994).

                                  25           The difference between a private and a public nuisance is the affected party. “A nuisance

                                  26   is common or public where it affects the rights enjoyed by citizens as part of the public, that is, the

                                  27   rights to which every citizen is entitled. A private nuisance is one that affects a single individual

                                  28   or a determinate number of persons in the enjoyment of some private right not common to the
                                                                                           26
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 27 of 30




                                   1   public.” Reinhard v. Lawrence Warehouse Co., 41 Cal. App. 2d 741, 745 (1940) (quotations

                                   2   omitted).

                                   3           1.      Speculation of Future Injury.
                                   4           The City, ECS and Mercy move to dismiss both of Plaintiff’s nuisance claims against it on

                                   5   the grounds that Plaintiff asserts only speculation of a future injury – a nuisance caused by the

                                   6   location of the entrance to the planned urgent care medical clinic after the property is developed.

                                   7   “A mere possibility or fear of future injury” is insufficient under California law. Beck Dev. Co. v.

                                   8   S. Pac. Transportation Co., 44 Cal. App. 4th 1160, 1213 (1996); see also Helix Land Co. v. City of

                                   9   San Diego, 82 Cal. App. 3d 932, 950 (1978) (“An essential element of a cause of action for

                                  10   nuisance is damage or injury. . . . Helix’s charges of injuries, at this time, are not present, real or

                                  11   ascertainable. Helix may not recover damages for potential, future injuries arising from the threat

                                  12   of nuisance.”) (citation omitted); Jordan v. City of Santa Barbara, 46 Cal. App. 4th 1245, 1257
Northern District of California
 United States District Court




                                  13   (1996) (“Damage or injury has long been considered an essential element of a cause of action for

                                  14   nuisance.”).6

                                  15           “In order for a private party to enjoin an alleged public nuisance on the ground of fear of

                                  16   future injury, it must, at a minimum, establish facts to prove that the apprehension of injury is well

                                  17   founded.” Beck, 44 Cal. App. 4th at 1213 (citing Payne v. McKinley, 54 Cal. 532, 533(1880)).

                                  18   “Thus, while no one has the right to inflict unnecessary and extreme danger to the life, property

                                  19   and happiness of others . . ., to establish a nuisance the plaintiff must demonstrate an actual and

                                  20   unnecessary hazard.” Id. (citations omitted).

                                  21           The same is true of private nuisance claims. See Koll-Irvine, 24 Cal. App. 4th at 41-42

                                  22   (holding a private nuisance claim “cannot be maintained for an interference in the use and

                                  23   enjoyment of land caused solely by the fear of a future injury”). In Knoll-Irvine, the plaintiffs

                                  24   asserted that large above-ground fuel storage tanks located in the airport near the plaintiffs’

                                  25

                                  26           6
                                                Plaintiff’s reliance on People v. ConAgra Grocery Prods. Co., 17 Cal. App. 5th 51 (2017)
                                  27   is misplaced. In ConAgra, the court held the nuisance claim had merit where there was
                                       “substantial evidence that interior residential lead paint had been causing and will continue to
                                  28   cause harm to children.” Id. at 110 (emphasis added).

                                                                                          27
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 28 of 30




                                   1   property presented a severe and unnecessary risk of damage from fire and the release of toxic

                                   2   chemicals. The plaintiffs alleged that the proximity of the fuel tanks and the extreme risk it posed

                                   3   caused the plaintiffs to live in fear of destruction of their lives and property as a result of a

                                   4   potential aircraft accident or rupture of the tanks. Id. at 1039. The court rejected the plaintiff’s

                                   5   private nuisance claim because they only alleged a fear of being in the future, not a present injury.

                                   6   Id. at 1041-42.

                                   7           As discussed above, Plaintiff has not alleged any well-pled facts which, if true, show it

                                   8   already has been injured by the location of the entrance to the planned urgent care medical clinic.

                                   9   Additionally, Plaintiff has not alleged facts which, if true, show more than a mere possibility or

                                  10   fear of future injury. Accordingly, the Court finds that Plaintiff fails to allege facts sufficient to

                                  11   state a claim for nuisance, public or private.

                                  12           2.        Proximate Causation.
Northern District of California
 United States District Court




                                  13           The City, ECS and Mercy argue that Plaintiff’s nuisance claims fail for a second,

                                  14   independent reason – Plaintiff has not and cannot allege causation because the criminal acts of

                                  15   others caused Plaintiff’s alleged nuisance. (Dkt. No. 13 at 13.) “[C]ausation is an essential

                                  16   element of a public nuisance action.” Citizens for Odor Nuisance Abatement v. City of San Diego,

                                  17   8 Cal. App. 5th 350, 361 (2017). “A property owner who fails to take reasonable actions to

                                  18   prevent criminal activity on the owner’s property may be subject to nuisance liability if that

                                  19   criminal activity harms the surrounding community.” Benetatos v. City of Los Angeles, 235 Cal.

                                  20   App. 4th 1270, 1282-83 (2015) (citation omitted). However, Plaintiff has not alleged sufficient

                                  21   facts to state a nuisance claim under this theory. First, as discussed above, it is far from clear that

                                  22   the entrance to the planned urgent care medical clinic will create a nuisance. Second, even if

                                  23   Plaintiff did allege facts to show that the entrance to the planned urgent care medical clinic will

                                  24   create a nuisance, Plaintiff have not alleged any facts which, if true, show that Defendants have

                                  25   failed to take reasonable actions to prevent criminal activity on the premises. Therefore, the Court

                                  26   grants the City’s and ECS and Mercy’s motions as to Plaintiff’s nuisance claims nuisance against

                                  27   them.

                                  28           It is not clear what facts Plaintiff could allege to show Defendants’ failure to take
                                                                                          28
                                            Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 29 of 30




                                   1   reasonable actions to prevent something that has not happened yet, because the planned urgent

                                   2   care medical clinic has not opened yet. As discussed above, the plans for the clinic include safety

                                   3   measures and resources which may mitigate any effect the placement of door to the planned urgent

                                   4   care medical clinic may have on the neighborhood. The Court will provide Plaintiff with leave to

                                   5   amend.7 Plaintiff is required to plead non-speculative facts which, if true, would show that these

                                   6   safety measures and resources are ineffective and that there are other reasonable actions

                                   7   Defendants could, but failed to, take to prevent criminal activity on the premises.

                                   8   E.      Plaintiff’s UCL Claim Against ECS and Mercy.
                                   9           To have standing under California law to bring a claim for violation of the UCL, a plaintiff

                                  10   must show that he or she has “suffered injury in fact and [ ] lost money or property as a result of

                                  11   the unfair competition.” Cal. Bus. & Prof. Code § 17204. This provision requires a plaintiff to

                                  12   sufficiently allege: (1) he or she has “lost ‘money or property’ sufficient to constitute an ‘injury in
Northern District of California
 United States District Court




                                  13   fact’ under Article III of the Constitution” and (2) there is a “causal connection” between the

                                  14   defendant's alleged UCL violation and the plaintiff's injury in fact. Rubio v. Capital One Bank,

                                  15   613 F.3d 1195, 1203-04 (9th Cir. 2010) (citations omitted). As discussed above, regardless of

                                  16   whether the property values dropped as a result of the one-day health fair, Plaintiff fails to allege it

                                  17   suffered any injury in fact from the location of the door to the planned urgent care medical clinic

                                  18   which as yet to open. Therefore, Plaintiff has not alleged facts sufficient to establish standing to

                                  19   bring a UCL claim.

                                  20           In addition, with respect to Plaintiff’s alleged misrepresentation by ECS and Mercy

                                  21   regarding what services would be provided at the planned urgent care medical clinic, Plaintiff has

                                  22   not alleged any facts to show any economic injury from such alleged misrepresentation or

                                  23   explained how any economic injury it could allege was caused by such misrepresentations.

                                  24   Plaintiff’s reliance on Davidson to show injury and causation is misplaced. (See Dkt. No. 28 at

                                  25   23.) As discussed above, the plaintiff in Davidson was injured by the misrepresentation by

                                  26
                                               7
                                  27             The City raises additional arguments, such as the argument that California Civil Code §
                                       3482 bars Plaintiff’s nuisance claim. However, unless and until Plaintiff pleads facts sufficient to
                                  28   state a claim for nuisance, it is difficult to determine the scope of Plaintiff’s claim and whether,
                                       even if Plaintiff adequately alleges injury and causation, Section 3482 bars the claim.
                                                                                            29
                                          Case 3:19-cv-07313-SK Document 46 Filed 02/11/20 Page 30 of 30




                                   1   spending a premium for falsely advertised product, the flushable wipes. 889 F.3d at 965-66. The

                                   2   only issue in Davidson was whether the court could accept the plaintiff’s allegations that she

                                   3   would be injured again in the future now that she knows the wipes were not actually flushable. Id.

                                   4   at 969 (holding that plaintiff’s knowledge of the defendant’s misrepresentations did not preclude

                                   5   her from alleging threat of future harm by relying again on the defendant’s representations).

                                   6   Therefore, the Court grants ECS and Mercy’s motion as to Plaintiff’s UCL claim against them.8

                                   7                                              CONCLUSION

                                   8          For the foregoing reasons, the Court GRANTS the City’s and ECS and Mercy’s motions to

                                   9   dismiss Plaintiff’s second through five claims. As noted above, the Court is granting Plaintiff

                                  10   leave to amend. Plaintiff shall file its amended complaint, if any, by no later than February 28,

                                  11   2020. Along with its amended complaint, if any, Plaintiff shall file a redline version of the

                                  12   amended complaint comparing it to the complaint filed on November 6, 2019.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: February 11, 2020

                                  15                                                     ______________________________________
                                                                                         SALLIE KIM
                                  16                                                     United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26          8
                                                In its claim for attorneys’ fees, Plaintiff seeks to recover attorneys’ fees for conferring a
                                  27   significant benefit on the general public or a large class of persons for having the entrance to the
                                       planned urgent care medical clinic moved. However, because the Court is dismissing Plaintiff’s
                                  28   nuisance and UCL claims against ECS and Mercy, the Court is dismissing Plaintiff’s claim for
                                       attorneys’ fees as well.
                                                                                           30
